TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                   CORRECTED JUDGMENT RENDERED APRIL18, 2014



                                       NO. 03-12-00057-CV


                                     City of Austin, Appellant

                                                  v.

           Raymond E. Chander, Daniel J. Amador, David Becker, John Beese,
Nathan Blane Brown, Michael Carter, Anastacio Cruz, Eddie De La Garza, Jose L. Delgado,
 Leland Scott DePue, Carlos S. Dominguez, Kenneth J. Ferro, David Gannon, Abel Garza,
  Vincent Giles, Jr., Gregory T. Graboskie, M. Michael Hart, Bonnie Harvey, Cecil Jones,
 Anthony Kubesch, Christopher Megliorino, Randy Mulroy, Lori Peterson, Steven K. Reid,
   Roberto Rodriguez, Jorge Rojas, Richard Sanders, Harry Singletary, Steven J. Slavik,
    Ralynn Taylor, Lasandra B. Williams, Ricardo Zapata, and John Zavala, Appellees




            APPEAL FROM 353RD DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
             AFFIRMED ON REHEARING – OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on December 16, 2011. The Court’s

opinion and judgment dated February 7, 2014 are withdrawn. Having reviewed the record and the

parties’ arguments, the Court holds that there was no reversible error in the trial court’s judgment.

Therefore, the Court affirms the trial court’s judgment. The appellant shall pay all costs relating to

this appeal, both in this Court and the court below.